Exhibit 10.7

GUARANTEE AGREEMENT

This agreement it entered into between Massachusetts Higher Education Assistance
Corporation doing business as American Student Assistance®, a private nonprofit
corporation created by the Commonwealth of Massachusetts with its principal
office at 100 Cambridge Street, Suite 1600, Boston, Massachusetts 02114
(hereinafter “ASA”) and THE BANK OF NEW YORK AS ELIGIBLE LENDER TRUSTEE FOR GOAL
CAPITAL FUNDING TRUST 2006-1 a corporation organized under the laws of NY with
its principal office at 10161 CENTURION PARKWAY, JACKSONVILE, FL 32256
(hereinafter “Lender”).

WHEREAS, pursuant to agreements with the United States Department of Education
(“Department”) ASA is a participating guarantor in the Federal Family Education
Loan Program (“FFELP”) authorized by Part B of Title IV of The Higher Education
Act of 1965, as amended (codified at 20 USC Section 1071 et seq. and hereinafter
the “Act”), and further governed by regulations promulgated by the Department
and published in the Code of Federal Regulations (34 CFR Part 682); and

WHEREAS, ASA’s agreements with the Department and FFELP regulations confer
eligibility upon program participants to receive certain federal benefits,
including but not limited to full or partial interest subsidy for Borrowers;
interest, special allowance and claim payments for eligible Lenders; insurance,
reinsurance or other payments for Guaranty Agencies, all as more fully described
and defined in applicable regulation; and

WHEREAS, Lender wishes to participate in ASA’s loan guarantee program pursuant
to the Act.

NOW THEREFORE, in consideration of the mutual covenants contained herein, ASA
and Lender agree and attest as follows:

 

  1. Lender qualifies as an eligible lender under FFELP, fulfilling such
criteria as have been set forth by federal and state statute and regulation and
by ASA.

 

  2. Lender shall make loans in accordance with FFELP program regulations to
eligible borrowers as such are defined by statute, federal regulation and ASA
policy. Lender shall collect such fees as may be required of the Borrower, by
ASA or the Department, and shall apply or allocate of such fees as directed by
regulation.

 

  3. Lender covenants that every loan made hereunder and submitted to ASA for
guarantee and/or claim payment is based upon a fully enforceable note that was
made and serviced under all applicable statutes, FFELP regulations and ASA
policies, including sound lending practices and standards of Due Diligence.

 

  4. Lender shall maintain for all loans guaranteed a system of records and
accounts, and will prepare and make available reports or other information as
may be reasonably required by the Department or ASA and shall allow independent
auditors or authorized representatives of ASA or the Department access to the
operations and financial records and procedures pertaining to the federal
program administered by ASA. Lender shall maintain such records for the period
required by applicable law and regulation.

 

  5. In its administration of the FFELP, Lender shall utilize all forms required
by ASA and or the Department.

 

MHEAC – 2004 Guarantee Agreement   Page 1 of 3



--------------------------------------------------------------------------------

  6. By submitting a claim to ASA for reimbursement, Lender certifies, to the
best of its knowledge, that the information in the claim is true and accurate
and that the loans included in the claim were made, disbursed and serviced in
compliance with all federal regulation and appropriate ASA policies. Should ASA
determine that the loans were not serviced in compliance with federal
regulations and appropriate ASA policy, and such non-compliance results in ASA’s
inability to collect from the borrower or in ASA’s ineligibility for federal
reinsurance or benefits on the loans, Lender agrees to repurchase such loan(s)
or refund the amount of the reinsurance or benefit loss if required by ASA. For
value received, the Lender will assign all rights, title, and interest in the
loans listed in the claim to ASA, or its successor.

 

  7. ASA will guarantee the payment of principal and interest in the event of
borrower’s Default or other failure to pay in accordance with the terms and
conditions of applicable FFELP regulation, including but not limited to death,
total and permanent disability, closed school, false certification, discharge in
bankruptcy, ineligible borrower, unpaid refund, or such other qualifying events
as defined by the Act and/or other applicable law and regulation

 

  8. ASA will accept a claim for payment upon its guarantee and, if satisfied
that the loan is based on and enforceable note and was made and serviced in
accordance with the Act, regulations, and ASA policies, and resulted in a
binding legal promissory note will make payment to Lender in an amount
authorized and required by applicable federal regulation for that claim type.

 

  9. ASA will administer its guaranty programs in such a manner as to preserve
to the fullest extent possible all federal benefits applicable to the loans.

 

  10. If Lender shall violate, or fail to comply with, any of the terms of this
Guarantee Agreement (“Agreement”), it shall become liable to ASA in an amount
equal to the damages sustained by virtue of such violation or failure to comply.
ASA may, at its option and in addition to any other remedies available to it at
law or in equity, limit, suspend or terminate Lender’s participation as detailed
in applicable regulation.

 

  11. The parties to this Agreement shall take all legally required measures to
protect non-public personal customer information exchanged pursuant hereto and
shall use and exchange such information only as required or allowed by
applicable privacy laws and FFELP regulations.

 

  12. This Agreement may be modified only by written agreement of the parties
hereto. Any waiver, modification or failure to insist upon the strict
performance of the duties of either party to this Agreement shall not be
construed as a waiver or modification generally or of such particular condition
in a subsequent instance.

 

  13. Should any of the provisions of this Agreement be invalid, changed by law
or regulation, the remaining provisions of this Agreement shall not be affected
thereby, and this Agreement shall be construed as if such invalid provisions had
not been inserted in this Agreement, or as if the new law or regulation were
incorporated herein.

 

  14. Either party may terminate this Agreement by providing at least thirty
(30) days’ written notice of such termination to the other party hereto. Such
termination shall be prospective only and shall not affect the obligations of
the parties which were incurred prior to such termination. Notwithstanding any
other provision, this Agreement is terminable by the Secretary of ED
(hereinafter the “Secretary”) upon thirty (30) days’ notice to the contracting
parties if the

 

MHEAC – 2004 Guarantee Agreement   Page 2 of 3



--------------------------------------------------------------------------------

Secretary determines that this Agreement includes an impermissible transfer of
the reserve funds or assets of a guaranty agency or is otherwise inconsistent
with the terms and purposes of Section 422 of the Act.

 

  15. Any capitalized terms not defined herein have the definition ascribed to
them in the Act and FFELP program regulations.

IN WITNESS WHEREOF, ASA and Lender have caused this instrument to be executed by
duly authorized officers or representative and effective as of this 25 day of
May, 2006.

By checking below, Lender signifies its intent to participate in the programs
checked.

 

  x Participation in the Federal (Subsidized and Unsubsidized) Stafford Loan
Programs

  x Participation in the Federal PLUS Loan Program

  x Participation in the Federal Consolidation Loan Program

  ¨ Participation in the Federal Loan Rehabilitation Program

  ¨ Participation in the ASA Lender of Last Resort Program

 

MASSACHUSETTS HIGHER EDUCATION ASSISTANCE CORPORATION D/B/A/ AMERICAN STUDENT
ASSISTANCE By:  

/s/ Debra J. Chromy

Printed Name:   Debra J. Chromy Title:   Vice President

 

LENDER: THE BANK OF NEWYORK AS ELIGIBLE LENDER TRUSTEE

FOR GOAL CAPITAL FUNDING TRUST 2006-1 By:  

/s/ William Cardozo

Printed Name:   WILLIAM CARDOZO Title:   AGENT Lender Code: 834117

 

MHEAC – 2004 Guarantee Agreement   Page 3 of 3



--------------------------------------------------------------------------------

CERTIFICATE OF COMPREHENSIVE INSURANCE

For Consolidation Loans made in accordance with The Federal Family Education
Loan Program (“FFELP”) of the Higher Education Act of 1965, as amended and
formerly known as the Guaranteed Student Loan programs.

Massachusetts Higher Education Assistance Corporation doing business as American
Student Assistance (ASA®), herein referred to as the “Agency,” authorizes that
all Consolidation Loans made in conformity with the requirements of the FFELP of
the Higher Education Act of 1965, as amended (“Act”), by THE BANK OF NEW YORK AS
ELIGIBLE LENDER TRUSTEE FOR GOAL CAPITAL FUNDING TRUST 2006-1, 834117, herein
referred to as the “Lender,” are fully insured against loss of principal and
interest by the Agency, provided:

 

  1. The Lender has determined to its satisfaction, in accordance with
reasonable and prudent business practices, that for each loan being consolidated
-

 

  (a) the loan is a legal, valid, and binding obligation of the borrower;

 

  (b) such loan was made and serviced in compliance with applicable laws and
regulations; and

 

  (c) the insurance on such loan is in full force and effect.

 

  2. The Consolidation Loan(s) are made on or after July 1, 1987, unless limited
by the Act.

 

  3. The total unpaid principal amount of all Consolidation Loans made under
this certificate is equal to or less than $500 Million Dollars

 

  4. If the Lender, prior to expiration of this certification (which occurs upon
reaching of the dollar limit), no longer proposes to make Consolidation Loans,
the Lender shall notify the Agency so that the certificate may be terminated.
Such termination shall not affect the insurance on any Consolidation Loan made
prior to such termination.

 

  5. The Lender’s loan consolidation program practices are subject to the
Agency’s FFELP Lender Participation Limitation, Suspension or Termination
procedures. The insurance on any loan(s) made under this certificate prior to
the Agency’s imposition of a limitation, suspension or termination action shall
not be affected by such action.

 

  6. The Lender complies with the Agency’s Federal Consolidation Loan policies
and procedures. (As published in the Common Manual and/or provided by the
guarantor).

 

  7. The Lender notifies the Agency of the alternative repayment terms which
will be offered by the Lender.

Please note that the Agency reserves the right to change or modify the total
amount of insurance granted to the Lender under this Certificate, provided the
Agency so notifies the Lender promptly thereafter.

The Agency’s office at 100 Cambridge Street, Suite 1600, Boston, Massachusetts
02114 is designated as the office which will process claims and perform other
related administrative functions.

 

/s/ Debra J. Chromy

  

May 25, 2006

Debra J. Chromy, Vice President

   Date